     Case 1:19-cr-10080-NMG Document 2089 Filed 08/16/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                       )
                                                )
       Plaintiff,                               )
       v.                                       ) Case No. 19cr10080-NMG-4
                                                )
GAMAL ABDELAZIZ, et al,                         )
                                                )
       Defendants.
ASSENTED TO MOTION FOR LEAVE TO FILE MOTION TO INTERVENE AND
       QUASH TRIAL SUBPOENA FOR TESTIMONY UNDER SEAL

       Pat Haden, by and through undersigned counsel, hereby moves, pursuant to Local Rule

7.2 and the Electronic Case Filing Administrative Procedures Rule I.(1)(a), to file unredacted

version his Motion to Intervene to Quash a trial subpoena for testimony issued by counsel for

defendants Gamal Abdelaziz, John Wilson, and Marci Palatella.

       As grounds for his motion, Mr. Haden states that portions of his motion and certain

attachments contain confidential medical information, that should not be placed in the public

record. Counsel for Mr. Haden has contacted Assistant United States Attorney Stephen Frank

and counsel for the defendants who has assent to this motion.

       For these reasons, Mr. Haden respectfully requests leave of the Court to file his un-

redacted motion and exhibits under seal with redacted versions filed in thepublic record.

                                                  Respectfully Submitted,
                                                  Pat Haden
                                                  By his Attorney,

                                                  /s/ William J. Lovett
                                                  William J. Lovett
                                                  BBO # 643525
                                                  Lovett O’Brien LLP
                                                  One Beacon Street, Suite 1320
                                                  Boston, MA 02108
                                                  617-371-1007
                                                  wlovett@lovettobrien.com
        Case 1:19-cr-10080-NMG Document 2089 Filed 08/16/21 Page 2 of 2




                            LOCAL RULE 7.1 CERTIFICATION


       I, William J. Lovett, certify that co-counsel has conferred with AUSA Stephen Frank and
counsel for the defendants Gamal Abdelaziz, John Wilson and Marci Palatella who assent to this
motion.

                                                             /s/ William J. Lovett


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the NEF and paper copies will be sent
to those indicated as non-registered participants on August 16, 2021.


                                                             /s/ William J. Lovett




                                                 2
